      Case 3:20-cv-01109 Document 1 Filed 10/21/20 Page 1 of 5 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,              )
                                        )               Case No. 3:20-cv-1109
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 JAMES A. FLEMING,                      )
                                        )
          Defendant.                    )
 _______________________________________)

                                          COMPLAINT

       The United States of America, at the direction of the Attorney General and with

authorization of a delegate of the Secretary of the Treasury, pursuant to 26 U.S.C. § 7401, brings

this civil action to reduce to judgment unpaid federal tax liabilities owed by James A. Fleming

(“Fleming” or the “defendant”). For its complaint, the United States alleges as follows:

                               JURISDICTION AND PARTIES

       1.      The district court has jurisdiction pursuant to 26 U.S.C. § 7402(a) and 28 U.S.C.

§§ 1331, 1340, and 1345.

       2.      The defendant resides in Maryville, Illinois, within the jurisdiction of this Court.

                                       COUNT ONE
            (Claim Against Fleming to Reduce Income Tax Liabilities to Judgment)

       3.      A delegate of the Secretary of the Treasury made assessments against the

defendant for income taxes and penalties for the periods, on the dates, and in the amounts

described below. These liabilities have balances due as of October 19, 2020, including assessed

and accrued late-filing or late-payment penalties under 26 U.S.C. § 6651 or penalties for failure

to make estimated tax payments 26 U.S.C. § 6654, costs, and statutory interest, and after

applying any abatements, payments, and credits, as follows:

                                                 1
      Case 3:20-cv-01109 Document 1 Filed 10/21/20 Page 2 of 5 Page ID #2




 Tax Period         Assessment         Assessment Type             Amount       Balance Due as
 Ending             Date                                           Assessed     of 10/19/2020
 12/31/2006         2/14/2011          Tax                           $36,613.92       $74,552.16

                                       Failure-to-Pay Penalty         $7,198.00
 12/31/2007         10/25/2010         Tax                           $43,751.84           $84,516.27

                                       Failure-to-Pay Penalty         $8,863.00
 12/31/2008         10/25/2010         Tax                           $20,580.14           $37,423.43

                                       Failure-to-Pay Penalty          $4,101.00
 Total                                                                                  $196,491.86

         4.      Notice of the liabilities described in paragraph 3 was given to, and payment

demanded from, the defendant.

         5.      Despite proper notice and demand, the defendant failed, neglected, or refused to

fully pay the liabilities described in paragraph 3, and after the application of all abatements,

payments, and credits, he remains liable to the United States in the amount of $196,491.86 plus

statutory additions and interest accruing from and after October 19, 2020.

                                         COUNT TWO
              (Claim Against Fleming to Reduce Trust Fund Liabilities to Judgment)

         6.       The defendant was the sole corporate officer (president) and sole shareholder of

Guarantee Comfort and Energy, Inc. (“the Company”).

         7.      The Company’s corporate records reflect that the defendant’s home address is the

same as the Company’s former business address.

         8.      The defendant was a person required to collect, truthfully account for, or pay over

the employment taxes of the Company.

         9.      The defendant willfully failed to collect, truthfully account for, or pay over the

employment taxes of the Company.




                                                   2
      Case 3:20-cv-01109 Document 1 Filed 10/21/20 Page 3 of 5 Page ID #3




       10.    A delegate of the Secretary of the Treasury made trust fund recovery penalty

assessments under 26 U.S.C. § 6672 against the defendant for the periods and in the amounts

described below. The amounts represent the unpaid portion of the income and Federal Insurance

Contributions Act taxes withheld from the wages of employees of the Company and held in trust

for payment to the United States. These assessments have balances due with interest and costs as

of October 19, 2020, as follows:

 Tax Period Ending           Amount Assessed                  Balance Due as of 10/19/2020

 3/31/2012                   $4,491.11                        $5,303.42

 6/30/2012                   $9,240.12                        $10,911.39

 9/30/2012                   $9,288.39                        $10,968.38

 12/31/2012                  $10,858.38                       $12,822.36

 3/31/2013                   $9,524.00                        $11,247.53

 6/30/2013                   $15,010.11                       $17,725.00

 9/30/2013                   $14,011.31                       $16,545.54

 12/31/2013                  $13,962.27                       $16,487.63

 3/31/2014                   $12,582.12                       $14,857.85

 6/30/2014                   $14,398.57                       $17,002.86

 9/30/2014                   $15,930.54                       $18,811.91

 12/31/2014                  $10,832.93                       $12,792.29

 3/31/2015                   $9,018.31                        $10,649.45

 6/30/2015                   $10,655.61                       $12,582.91

 9/30/2015                   $8,954.56                        $10,574.18

 12/31/2015                  $9,876.32                        $11,662.65


                                               3
      Case 3:20-cv-01109 Document 1 Filed 10/21/20 Page 4 of 5 Page ID #4




 3/31/2016                     $6,627.28                          $7,825.97

 6/30/2016                     $12,375.43                         $14,613.79

 9/30/2016                     $13,609.39                         $15,585.14

 12/31/2016                    $9,230.80                          $10,571.02

 3/31/2017                     $7,629.55                          $8,737.27

 Total                                                            $268,278.54



         11.    Notice of the liabilities described in paragraph 10 was given to, and payment

demanded from, the defendant.

         12.    Despite proper notice and demand, the defendant has failed, neglected, or refused

to fully pay the liabilities described in paragraph 10, and after the application of all abatements,

payments, and credits, he remains liable to the United States in the amount of $268,278.54, plus

statutory additions and interest accruing from and after October 19, 2020.

         WHEREFORE, the plaintiff United States of America requests the following relief:

A.       Judgment against defendant James A. Fleming for income tax liabilities for the periods

         ending December 31, 2006 through December 31, 2008, in the amount of $196,491.86,

         plus statutory additions and interest accruing from and after October 19, 2020, including

         interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. § 1961(c);

B.       Judgment against defendant James A. Fleming for trust fund liabilities under 26 U.S.C. §

         6672 for the quarterly periods ending March 31, 2012 through March 31, 2017 (21

         quarters total), in the amount of $268,278.54, plus statutory additions and interest

         accruing from and after October 19, 2020, including interest pursuant to 26 U.S.C. §§

         6601, 6621, and 6622, and 28 U.S.C. § 1961(c); and


                                                  4
     Case 3:20-cv-01109 Document 1 Filed 10/21/20 Page 5 of 5 Page ID #5




C.    The United States of America shall recover its costs and be awarded such other and

      further relief as the Court determines is just and proper.


                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General
                                                     Tax Division, U.S. Department of Justice



                                                     /s/ Ali Gadelhak
                                                     ALI GADELHAK
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 55
                                                     Washington, D.C. 20044-0055
                                                     Tel: 202-307-0854
                                                     Ali.Gadelhak@usdoj.gov

Of Counsel:

STEVEN D. WEINHOEFT
United States Attorney




                                                5
